Citation Nr: 1129040	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-03 586a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decision granted service connection for degenerative disc disease of the lumbar spine and assigned a 20 percent disability rating.  Jurisdiction of the Veteran's claims file subsequently transferred to the RO in Buffalo, New York.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  The last VA treatment note within the claims file is dated July 2010.  While this case is in remand status, the RO/AMC must obtain, and associate with the claims file, any records of more recent VA treatment and any identified private records.  

The RO/AMC also must take appropriate steps to obtain and associate records of TRICARE treatment received by the Veteran.  He informed VA that he had received care for his back from Barquist Army Health Clinic, but an August 2008 response from that facility reflects that the Veteran's records were transferred to Bolling Airforce Base in November 2006 and were not returned.  The Veteran informed a December 2006 VA examiner that he had received treatment for his back disability from a pain management clinic in Bethesda.  A September 2007 note from a physician at Barquist states that the Veteran was referred for care at Walter Reed Medical Center.  The Veteran again informed VA in a June 2011 letter that he received care from Walter Reed and Bethesda medical facilities and requested that VA make efforts to obtain these records on his behalf.  As the Veteran has indicated that years of TRICARE treatment records, pertinent to his back disability, are outstanding, the RO/AMC must take measures to obtain these records and associate them with the claims file.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  Make appropriate inquiries to acquire any pertinent records of TRICARE treatment (noting that the record reflects the Veteran has received care at Bolling Airforce Base, Walter Reed Medical Center, and a Bethesda facility).  Associate all outstanding records with the claims file.  

2. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

3.  Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim, to include consideration of the propriety of "staged" ratings based on any changes in the degree of severity of the disability.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


